ORDER

PER CURIAM:
AND NOW, this 20th day of September, 2001, we GRANT the Petition for Allowance of Appeal limited to the following issue:
When both the Petitioner and Commonwealth claim that they did not receive a copy of the trial court’s 1925(b) Order and, notwithstanding the absence of a 1925(b) statement, the trial court issued an Opinion addressing the issues appellant asserts on appeal, did the Superior Court properly exercise its discretion to deem those issues waived when the trial court’s Opinion provided sufficient information for the Superior Court to conduct meaningful review of the issues?